IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


IN THE INTEREST OF: A.A.H., A MINOR        : No. 427 EAL 2021
                                           :
                                           :
PETITION OF: B.H. JR., FATHER              : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court

IN THE INTEREST OF: A.H., A MINOR          : No. 428 EAL 2021
                                           :
                                           :
PETITION OF: B.H. JR., FATHER              : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court

IN THE INTEREST OF: B.L.H. JR., A          : No. 429 EAL 2021
MINOR                                      :
                                           :
                                           : Petition for Allowance of Appeal
PETITION OF: B.H. JR., FATHER              : from the Order of the Superior Court

IN THE INTEREST OF: B.H., A MINOR          : No. 430 EAL 2021
                                           :
                                           :
PETITION OF: B.H. JR., FATHER              : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 23rd day of November, 2021, the Petition for Allowance of Appeal

is DENIED.